SARTAIN, Judge.
This concursus proceeding was filed in the Twenty-third Judicial District Court for the Parish of Assumption. Judgment by way of confirmation of default was entered herein on the 17th day of September, 1973.
Counsel for all parties have filed with us a joint motion to reverse and remand on the grounds that the judgment rendered was contrary to the provisions of C.C.P. Art. 4657. The trial judge agrees and we concur because the record clearly reflects that the judgment entered herein is contrary to the provisions of C.C.P. Art. 4657.
Accordingly, the judgment rendered herein is reversed and set aside and this matter is remanded to the district court for trial on the merits in accordance with C. C.P. Art. 4657.
The cost of this appeal is assessed against plaintiff-appellant. All other costs are to await a determination on the merits.
Reversed and remanded.